[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING RE: PLAINTIFFS' MOTION TO STRIKE FIRST SPECIAL DEFENSE (FILE #105)
The two count complaint alleges that Deborah D. Dunn was injured in an automobile accident which occurred on July 1, 1992. It is alleged that the accident, and plaintiff's injuries and losses, were the result of the negligence of defendant, or of its employee(s) acting within the scope of their employment.
Defendant's first special defense asserts that any injuries and losses suffered by Deborah D. Dunn were a direct and proximate result of her failure to wear the seat belt which was available in the automobile for her use.
The language of General Statutes Section 14-100a(c)(4) is dispositive; it provides: "[f]ailure to wear a seat safety belt shall not be considered as contributory negligence nor shall such failure be admissible in any civil action." The CT Page 1333 accident in this case occurred well after the enactment of Section 14-100a(c)(4) and, therefore, the statute pertains. cf. Futterleib v. Mr. Happy's, Inc., 16 Conn. App. 497, 50203 (1988). See also: Anderson v. Peerless Insurance Co.,8 CSCR 241 (1993); Rivera v. Agency Rent-A-Car, ___ CSCR ___, (Htfd. J.D. 4/20/92); Patel v. W. F. Painting, Inc.,7 CSCR 136 (1992); DeAlba v. George, ___ CSCR ___ (Htfd. J.D. 12/4/90).
A motion to strike challenges the legal sufficiency of allegations contained in a pleading. Ferryman v. Groton,212 Conn. 138, 142 (1989). Conn. Prac. Bk. Section 152(5) authorizes a party to place in issue, through a motion to strike, "the legal sufficiency of . . . any part of . . . [the] answer including any special defense . . . ." The motion "admits all facts well-pleaded." Mingachos v. CBS, Inc., 196 Conn. 91, 108-09 (1985). In deciding such motion, the court must construe the factual allegations of the pleading most favorably to the pleader. Gordon v. Bridgeport Housing Authority, 208 Conn. 161, 170 (1988).
Plaintiffs' motion (#105) to strike defendant's first special defense is Granted.
Mulcahy, J.